Name: Commission Regulation (EEC) No 871/82 of 14 April 1982 imposing a provisional anti-dumping duty on upright pianos originating in the USSR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /30 Official Journal of the European Communities 16. 4. 82 COMMISSION REGULATION (EEC) No 871/82 of 14 April 1982 imposing a provisional anti-dumping duty on upright pianos originating in the USSR THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Following the consultations within the Advisory Committee set up under Regulation (EEC) No 3017/79, Whereas in September 1980 and June 1981 the Commission received complaints lodged by the Confederation des Associations des Facteurs d'lnstru ­ ments de Musique de la CEE (Cafim) on behalf of manufacturers accounting for the major part of Community production of upright pianos ; Whereas since the first of these complaints provided sufficient evidence of dumping in respect of like products originating in the German Democratic Repu ­ blic and Poland, and of material injury resulting there ­ from, the Commission accordingly announced, by a notice published in the Official Journal of the Euro ­ pean Communities (2), the initiation of a proceeding concerning imports of upright pianos originating in the German Democratic Republic and Poland and commenced an investigation of the matter at Commu ­ nity level ; Whereas, since the latter complaint provided sufficient evidence of dumping in respect of like products origi ­ nating in Czechoslovakia and the USSR, and of mate ­ rial injury resulting thereform, the Commission accor ­ dingly announced, by a notice published in the Offi ­ cial Journal of the European Communities (3), the extension of the above investigation to upright pianos originating in Czechoslovakia and the USSR ; Whereas the Commission officially so advised the exporters and importers known to be concerned, as well as the exporting countries and the complainants ; Whereas the Commission has given all parties directly concerned the opportunity to make known their views in writing and to be heard orally ; whereas neither the exporter in the USSR, nor any importer of USSR pianos, took advantage of this opportunity ; whereas several of the other importing and exporting parties known to be concerned have taken the opportunity to make known their views in writing ; whereas the exporters in Czechoslovakia, the German Democratic Republic and Poland requested, and were granted, an opportunity to make known their views orally ; Whereas, in order to arrive at a preliminary determina ­ tion of dumping and injury, the Commission sought to obtain and verify all information which it deemed to be necessary ; Whereas, in order to verify the export prices to the Community, of the pianos under investigation and the resale prices of these pianos in the Community, the Commission carried out inspections at the premises of the principal agents and importers concerned, namely : Cross and Ticher Ltd, London ; Fortin Euro ­ music, Paris ; Furcht and Co., Milan ; General Music, Les Eyzies, France ; Hamm, Paris ; Hanlet, Paris ; Minns Music Ltd, Bournemouth ; Ricordi, Milan ; Sisme, Osimo ; Whelpdale, Maxwell and Codd Ltd, London ; Whereas the Commission requested and received detailed written submissions from the complainant Community producers with respect to the question of injury and causation thereof ; whereas the Commission also carried out inspections at the premises of a number of complainant Community producers, namely : Barratt and Robinson Ltd, London ; Bentley Piano Co. Ltd, Stroud (Glos.) ; Farfisa SpA, Ancona ; Kemble and Co. Ltd, Bletchley (Bucks.) ; Rameau SA Pianos, Ales, France ; Whelpdale, Maxwell and Codd Ltd, London ; Whereas no information was submitted by, or on behalf of, any Community purchaser or consumer of upright pianos, other than by firms who were also purchasing from the exporting countries under investi ­ gation ; Whereas a large number of different models and finishes are covered by the investigation ; whereas, consequently, the Commission, in its preliminary determination of dumping, has based all its calcula ­ tions on the prices charged for upright pianos 110 cm in height, with 88 notes, three pedals and matt maho ­ gany veneer, this being in the Commission's view, generally accepted by the interested parties, the most representative model ; (') OJ No L 339, 31 . 12. 1979, p. 1 . (2) OJ No C 35, 18 . 2. 1981 , p. 2. 3)' OJ No C 181 , 23. 7. 1981 , p. 3 . 16. 4. 82 No L 101 /31Official Journal of the European Communities Whereas, in determining the normal value for the product in question, the Commission had to take into account the fact that the exporting countries concerned do not operate market economies ; whereas the complainant initially proposed South African domestic prices as the basis for normal value ; whereas, after having considered the arguments advanced by the interested parties to the proceeding the Commission has based its preliminary determination of normal value on the prices charged for pianos manufactured in Finland ; whereas, in arriving at this decision, the Commission has taken into account, in particular, the physical similarity of Finnish pianos to those under investigation, and the proximity of supplies of key raw materials ; Whereas, owing to the particular structure of the retail market for pianos in Finland, and the fact that the greater part of Finnish production is exported, much of it to the Community, the Commission considered that it was appropriate and not unreasonable to use as a basis for normal value the weighted average of Finnish export prices to the Community ; Whereas, after having considered the arguments and evidence presented by interested parties, the Commis ­ sion adjusted the above normal value to take account of certain differences in physical characteristics as between, on the one hand, Finnish pianos and, on the other, the pianos exported by the countries under investigation ; whereas in this context account was taken of the quality of the action, the type of sound ­ board used, and the raw material used for the cabinet ; whereas the allowance for such differences was based on the Commission 's best estimate of the effect these would have had on the price charged for Finnish pianos exported to the Community ; whereas the normal value was also adjusted to take account of the inferior conditions in which these pianos are delivered to the importer in the Community, compared with Finnish pianos ; whereas the allowance for this diffe ­ rence was based on the cost to importers of remedying the defects involved ; whereas, in the case of the USSR, the Commission deemed it appropriate to make these adjustments, despite the fact that no interested party had claimed them ; Whereas, the Commission has used as the export price, for each exporting country, the actual export price to the Community for the representative model chosen ; Whereas a comparison between the normal value and the export price shows the following margins of dumping, expressed as a percentage of the price free at Community frontier : 1980 (second half) Situation at 1 September 1981 Czechoslovakia 21 -1 % 23-0 % 21-8 to 33-7% weighted average 26-6 % 17-2 to 30-2 % weighted average 21-1 % 14-0 to 42-8 % weighted average 27-3 % 14-2 to 35-0 % weighted average 23-6 % German Democratic Republic Poland USSR 55-8 % 79-7 % Whereas, with regard to the injury caused by the dumped imports to the Community industry, the evidence available to the Commission during ;the preliminary investigation showed that total imports of upright pianos from the countries in question increased from 25 136 in 1978 to 31 213 in 1980, an increase of 24 % ; J produced only by certain producers in specific coun ­ tries ; whereas the sales of the imported pianos under investigation should consequently be measured against the market for such low-priced beginner's pianos ; whereas most of the Community producers directly competing with the dumped imports in the market for low-priced beginner's pianos are situated in the United Kingdom ; Whereas, in examining the market shares held respec ­ tively by dumped imports and by Community produ ­ cers, the Commission has concluded that, by virtue of their style and quality, the pianos from the countries in question are competing mainly in a very specific sector of the market, namely that for low-priced begin ­ ner's pianos ; whereas a separate identification of this market has been possibLe, since such pianos are Whereas, according to the Commission s best esti ­ mates, the share of the Community market held by dumped pianos from the countries in question stood at 40 % in 1978 and rose to 43 % in 1980 : No L 101 /32 Official Journal of the European Communities 16. 4. 82 industry ; whereas it has examined, in particular, the level of consumption of pianos in the Community, the prices and level of non-dumped imports, and the problems which may have been faced by United Kingdom producers as a result of the rise in the value of the pound sterling ; Whereas, depending on the country of origin, the average cif price of the dumped pianos was, in 1978 , between 28 % (in the case of Czechoslovakia) and 47 % (in the case of the USSR) below the average unit sales price of Community producers of this type of piano ; whereas in 1980 this difference had increased to between 39 % (for Czechoslovakia) and 56 % (for the USSR) ; whereas, given the structure of the market for imported and Community-produced pianos, this indicates a substantial and increasing margin of price undercutting ; whereas, even taking into account the evidence available concerning differences in quality between Community-produced pianos and those under investigation, the extent of price undercutting appears to the Commission to be greater than the margins of dumping determined ; whereas the evidence available to the Commission shows that total consumption of pianos in the Community rose from approximately 102 000 units in 1978 to approximately 126 000 in 1980 ; whereas a similar trend was apparent for low-priced beginner's pianos, the Commission's best estimate showing an increase from approximately 64 000 in 1978 to approximately 72 500 in 1980 ; Whereas, as regards the effect of these dumped imports on the Community industry, the evidence available to the Commission shows that total Commu ­ nity production stood at 55 772 units in 1978 , rose to 57 849 in 1979 and fell to 54 250 in 1980 ; whereas, in the United Kingdom, production fell from 1 8 708 units in 1979 to 13 012 in 1980, after having previo ­ usly increased from 18 400 in 1978 ; whereas, in Germany, where the industry produces a higher ­ quality product not directly affected by the dumped imports, production rose from 25 800 in 1978 , to 26 500 in 1979 and 27 500 in 1980 ; Whereas total imports of non-dumped pianos rose from 32 646 in 1978 to 51 379 in 1980 ; whereas it is estimated that the share of the market for low-priced beginner's pianos held by non-dumped imports rose from 21-1 % (13 500 units) in 1978 to 26-4 % (19 140 units) in 1980 ; whereas this is considerably less than the share held by dumped pianos ; whereas the Commission consequently considers that the impact on the market of non-dumped pianos has likewise been considerably smaller than that of dumped pianos ; Whereas the evidence available to the Commission shows that the numbers employed by Community piano producers, other than those in Germany, is expected to be 23 % lower in 1981 than in 1979 ; whereas, moreover, at least one major Community producer has been obliged considerably to curtail the number of hours worked in 1981 ; Whereas it has been suggested by some interested parties that the difficulties faced by the United Kingdom producers have been principally the result of the rise in the value of the pound sterling, and of related economic factors ; whereas, however, United Kingdom exports of pianos to third countries increased from 4 561 in 1979 to 4 618 in 1980, at a time when total Community exports of pianos were declining ; whereas the Commission consequently takes the view that the rise in the value of the pound sterling cannot have been a significant factor causing injury to the United Kingdom industry in respect of its export sales, either to third countries or to the Community ; Whereas the share of the market for low-priced begin ­ ner's pianos held by Community producers has, accor ­ ding to the Commission's best estimates, fallen from 39-5% in 1978 to 30-7% in 1980 ; Whereas the evidence available to the Commission shows that Community producers competing in this market have been unable to raise their selling prices sufficiently to cover increases in production costs, with the result that their profitability has been severely eroded since 1 979 ; Whereas, therefore, the impact of non-dumped imports on the market for low-priced beginner's pianos is the only significant other factor causing injury to the Community industry ; whereas, however, the preliminary examination of the facts shows that, despite this, dumped imports from Czechoslovakia, the German Democratic Republic, Poland and the USSR have, by the increase in their already substantial market share and by the increased level of price undercutting, been a cause of material injury to the Community industry ; Whereas the Commission has considered the injury caused by other factors which, individually or in combination , are also affecting the Community 16. 4. 82 Official Journal of the European Communities No L 101 /33 Customs Tariff subheading 92.01 A I (NIMEXE code 92.01-11 ), originating in the USSR. 2. The duty shall be 476 ECU per piano. 3 . The provisions in force concerning customs duties shall apply for the application of the duty. 4. The release for free circulation in the Commu ­ nity of the products referred to in paragraph 1 shall be subject to the provision of a security, equivalent to the amount of the provisional duty. Whereas in these conditions, and in order to prevent injury being caused during the investigation, the inte ­ rests of the Community require immediate interven ­ tion in the form of imposition of a provisional anti ­ dumping duty on imports of upright pianos origina ­ ting in Czechoslovakia, the German Democratic Repu ­ blic, Poland and the USSR at a rate which, having regard to the extent of injury caused, should be equal to the margin of dumping provisionally established ; Whereas, after being informed of the results of the Commission's investigation, the exporters in Czecho ­ slovakia, the German Democratic Republic and Poland voluntarily undertook to increase their prices to a level sufficient to eliminate the dumping margin pro ­ visionally established, or the injurious effects thereof ; whereas the Council, by Decision 82/220/EEC ('), has decided to terminate the proceeding in respect of exports originating in these three countries, on the basis of acceptance of these undertakings, and thereby to exclude these exports from the application of the duty ; Whereas a time limit should be fixed within which the parties concerned may, following the imposition of the provisional duty, make their views known and apply to be heard orally by the Commission, Article 2 Without prejudice to Article 7 (4) (b) and (c) of Regula ­ tion (EEC) No 3017/79, the parties concerned may make known their views, and apply to be heard orally by the Commission, within a month of the entry into force of this Regulation . Subject to Articles 11 , 12 and 14 of Regulation (EEC) No 3017/79, this duty shall be applicable for four months or until the adoption by the Council of defini ­ tive measures. HAS ADOPTED THIS REGULATION : Article 1 Article 3 1 . A provisional anti-dumping duty is hereby imposed on upright pianos, falling within Common This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') See page 45 of this Officialjournal .